PER CURIAM:
This federal income tax refund suit, before us on cross-motions for summary judgment, presents a complicated question involving the determination of the plaintiffs investment tax credit. As the defendant concedes, the identical issue was resolved in favor of the plaintiff for earlier years, Oglebay Norton Co. v. United States, 221 Ct. Cl. 749, 610 F.2d 715 (1979), and that decision controls the present case.
The government argues that the prior case was decided incorrectly and should be overruled. The full court, however, denied the government’s request that we hear this case en banc, and the prior decision binds the panel.
The plaintiffs motion for summary judgment is granted, and the defendant’s motion for summary judgment is denied. Judgment is entered for the plaintiff for $228,053, with interest as provided by law.